DAY, J.
1. Sections 1465-68a, 1465-68b, et seq., as enacted in 1921 (109 Ohio Laws, 181, 183), known as the occupational disease act extends the benefit of workmen’s compensation to an employe who suffers a disability due to an occupational disease and entitles him to receive the benefits of Section 1465-76, General Code.
2. Where an employe, having been a resident of the state for more than ninety days, elects to institute a proceeding in court for his damages due to disability occasioned by an occupational disease contracted because of a *327violation of a lawful requirement by his employer, who is a self-insurer under the wort-men’s compensation act, such disability having occurred prior to the expiration of the ninety days, the right to maintain such action is subject to the limitation provided in Section 11224, General Code.
3. In order to justify the reversal by a reviewing court of a judgment because of the erroneous rejection of the testimony of a witness by the trial court, the record must disclose what was proposed to be proved by the testimony of such witness.
4. An occupational disease resulting to an employe by reason of the violation of a lawful requirement prior to January 1, 1924, is not subject to the limitations of the amendment to Article II, Section 35, of the Ohio Constitution, which became effective January 1, 1924.
(Marshall, CJ., Allen and Kinkade, JJ., concur. Robinson, Jones and Matthias, JJ., dissent from propositions 1, 2 and 4 of the syllabus and from the judgment.)